Citation Nr: 0940895	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for a left foot 
disorder.  

2.	Entitlement to service connection for residuals of a left 
hip injury.  

3.	Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the lumbar spine.  

4.	Entitlement to an initial compensable evaluation for 
hypertension.  

5.	Entitlement an initial compensable evaluation for 
pseudofolliculitis barbae.  

6.	Entitlement to an initial compensable evaluation for 
cholinergic urticaria.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to January 
2004.  

This case came to the Board of Veterans' Appeals (Board) 
initially on appeal of a May 2004 rating decision issued by 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at a Central Office (CO) hearing before 
a Veterans Law Judge (VLJ) in Washington D.C. in May 2007.  

The case was remanded by the Board in November 2007.  

The Veteran testified at an additional CO hearing before an 
Acting VLJ in June 2009.  Copies of the hearing transcripts 
are in the record.

In September 2009, the Veteran's representative submitted 
additional evidence, including a statement from the Veteran's 
chiropractor, with a waiver of review by the RO.  The Board 
accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2009).

In correspondence received by the Veteran, he raised the 
issue of entitlement to service connection for a kidney 
disorder.  That issue has not been developed for appellate 
review, is not inextricably intertwined with the issues 
before the Board, and is referred to the RO for initial 
consideration.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	A left foot disorder was not evident during service and is 
not shown to have been caused by any in-service event.

2.	Residuals of a left hip injury were not evident during 
service and none is shown to have been caused by any in-
service event.

3.	The only medical opinion evidence, on the question of 
whether there exists a medical nexus (or relationship) 
between current left foot or left hip disabilities and 
service, weighs against the claim.  

4.	Prior to September 21, 2004, the Veteran's DJD of the 
lumbar spine was manifested by pain, limitation of forward 
flexion of no less than 70 degrees and combined range of 
thoracolumbar motion of no less than 230 degrees; it has not 
been manifested by muscle spasm nor ankylosis of the 
thoracolumbar or of the entire spine.

5.	From September 21, 2004, the Veteran's DJD of the lumbar 
spine has been manifested by pain, limitation of forward 
flexion of no less than 80 degrees and combined range of 
thoracolumbar motion of no less than 220 degrees and 
paravertebral muscle spasm; it has not been manifested by 
ankylosis of the thoracolumbar or of the entire spine.  

6.	The Veteran has required continuous mediation for 
treatment of his hypertension since his discharge from 
service.  

7.	The Veteran's PFB has been manifested by several dark 
papules in the area of the Veteran's beard and neck 
approximating abnormal skin texture in an area exceeding six 
square inches; but the papules have not been shown to cause 
limited motion or to be deep, unstable or painful on 
examination since his discharge from service.  

8.	Since the award of service connection, the medical 
evidence of record has not shown that the Veteran's 
cholinergic urticaria has been manifested at least four times 
over any 12-month period and to respond to treatment with 
antihistamines or other sympathomimetics.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for a left foot 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.	The criteria for service connection for residuals of a 
left hip injury are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

3.	The criteria for an initial rating in excess of 10 percent 
for DJD of the lumbar spine were not met, prior to September 
21, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 and 5242 (2009).  

4.	The criteria for a rating of 20 percent for DJD of the 
lumbar spine were met on September 21, 2004, but not before.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 and 5242 (2009).

5.	The criteria for an initial rating of 10 percent for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  

6.	Resolving all doubt in the Veteran's favor, the criteria 
for an initial 10 percent rating for PFB have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2009).  

7.	The criteria for an initial compensable rating for 
cholinergic urticaria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a pre-rating letter dated in February 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate his service-connection claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  This notification would also apply to the 
"downstream" issue of entitlement to higher initial 
disability ratings.  See VAOPGCPREC 8-03.  Regarding the 
Dingess/Hartman notice requirements, in March and December 
2006 letters, the RO provided the Veteran notice as to VA's 
how VA assigns disability ratings and effective dates, as 
well as the type of evidence that impacts these 
determinations.  After issuance of this notice and another 
letter in April 2008, and opportunity for the Veteran to 
respond and testify, a January 2009 supplemental statement of 
the case (SSOC) reflects readjudication of the claims 
remaining on appeal.  Hence, the Veteran is not shown to be 
prejudiced by the timing of these notices.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or an SSOC, 
is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records and post-service VA and private 
treatment records, as well as reports of several VA medical 
examinations.  Also of record and considered in connection 
with the appeal are the transcripts of the Board hearings, as 
well as various written statements provided by the Veteran 
and by his representative, on his behalf.  As explained in 
more detail below, the Board finds that no further VA action 
to develop the record in connection with any of the claims 
decided on appeal is required.  

With respect to the Veteran's claims, there is no additional 
notice that should be provided, nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful). 

II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the May 2007 CO hearing, the Veteran testified that he was 
fitted for a shoe insert to wear in his boots and shoes while 
in service because of left leg shortness but he had not 
received treatment for a left foot disorder since service.  
He reported that he injured his left hip and his left foot 
while playing squad basketball in service in the 1980s; that 
he was put in a cast for a year because he had cracked either 
his tibia or fibula or both of them.  The Veteran indicated 
that his sciatic nerve bothered him while sitting and that 
his leg got numb.  He added that he had a gait problem but no 
longer wore shoe inserts.

During his June 2009 CO hearing, the Veteran indicated that, 
when the chiropractor manipulated his back, he did not do it 
correctly and as a result of that his hip was out of place 
and the chiropractor had to pop it back in place.  This 
happened two more times during chiropractic treatments which 
was claimed to be due to face syndrome.  He continues to see 
a chiropractor for his back and hip and indicated flare-ups 
about eight to ten times a month.  The Veteran admitted that 
there was no diagnosed hip disorder as his hip problems were 
associated with his lower back degeneration.  He indicated 
that he wore orthotics for plantar fasciitis.

The Board has reviewed the entire evidence of record, 
including the service treatment records, records of treatment 
subsequent to service at government and private facilities, 
and VA compensation examinations dated in March 2004 and 
October 2008.  After review of the extensive evidence of 
record, the Board finds that there is no basis to establish 
service connection for either a left foot or a left hip 
disability.  In this regard, it is noted that review of the 
Veteran's service treatment records shows no complaints or 
manifestations of either left hip or left foot disorders.  
These records show complaints of left shin pain in 1995 and 
of plantar fasciitis of the right foot in 1991, but no 
abnormalities of the left hip or foot.  Medical records of 
treatment subsequent to service show that the Veteran has 
currently been diagnosed as having left foot and hip 
disabilities.  During a March 2004 VA examination, the left 
hip was noted to be normal and the only diagnosis of the left 
foot related to a fracture of the left fifth metatarsal that 
was found to have healed.  On VA examination in October 2008, 
the diagnoses were plantar fasciitis of the left foot and 
left trochanteric bursitis involving the left hip.  In 
medical opinions, the October 2008 VA examiner stated that it 
was less likely than not that either the left foot or left 
hip disorders were related to service.  These opinions were 
based upon the fact that there was no evidence of left foot 
or hip pathology during service.  

Thus, while the Veteran believes his left foot and hip 
disorders are related to service, the claims must be denied 
on the basis of no medical nexus.  As reflected above, no 
chronic left foot or left hip disabilities were shown in 
service.  More significantly, the only medical opinion 
evidence on the question of whether there exists a medical 
nexus between current left foot and left hip disabilities and 
service weighs against the claims.  In particular, the Board 
accepts as probative the opinion of the October 2008 VA 
examiner, based as it was upon examination of the Veteran, 
review of the claims file, and consideration of the Veteran's 
own medical history and medical literature, which supported 
the stated rationale.  The examination involved a thorough 
interview with the Veteran, and the examiner provided 
sufficient detail for the Board to make a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Although the Veteran 
complains of hip pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Significantly, neither the Veteran nor his 
representative has presented or identified any contrary, 
existing medical opinion evidence that, in fact, supports the 
Veteran's claims for service connection.  

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by his representative, on his behalf.  However, none 
of these assertions provide a basis for allowance of the 
claim.  As indicated above, the claims on appeal turn on the 
question of whether there exists a medical relationship 
between a current disability and service; the Board points 
out that questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  To whatever extent 
these statements are being offered on the medical nexus 
question, as laymen without the appropriate medical training 
and expertise, neither the Veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for left foot or left hip 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine. However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board points out that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
a claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion (see Johnson v. Brown, 9 
Vet. App. 7 (1996)). 

Lumbar Spine

During his hearing testimony, the Veteran claimed that a 
higher an initial rating in excess of 10 percent for service-
connected DJD of the lumbar spine is warranted.  He indicated 
that, while in the military he was told to see a chiropractor 
because his back was misaligned at times and as a result he 
was in a lot of pain and discomfort.  The Veteran indicated 
that he occasionally had back spasms; that he cannot sit for 
prolonged periods of time; and that he cannot pickup his 
youngest child or give her a piggy back ride.  

Review of the record shows that an examination was conducted 
by VA in March 2004.  At that time, the Veteran reported 
having low back pain that he stated was constantly present at 
a severity of 7 on a scale from 1 to 10.  He had flare-ups of 
his back pain on cold days and on sitting for a long period 
of time, such as while driving.  The pain radiated down his 
left thigh, posteriorly.  He denied any history of bowel or 
bladder incontinence.  He used various medications for his 
low back pain, including Celebrex, Vioxx, Aleve and Motrin.  
Review of the medical records revealed an October 1995 MRI 
that showed degenerative changes.  

Examination of the spine showed no postural abnormalities or 
deformities such as kyphosis or scoliosis.  There was no 
spasm of the paravertebral muscles or tenderness to 
percussion over the lumbar spine.  Range of motion of the 
lumbar spine was: forward flexion to 70 degrees; backward 
extension to 30 degrees; lateral flexion to 30 degrees, 
bilaterally; and rotation to 35 degrees, bilaterally.  
Movements were performed slowly, with guarding and pain on 
forward flexion.  The examiner stated that it was not 
possible to comment on fatigability as repetitive movements 
could not be performed adequately due to pain.  The diagnosis 
was DJD of the lumbar spine.  

Reports of private treatment, dated from 2004 to 2009, show 
that the Veteran has been receiving regular chiropractic 
treatment.  On September 21, 2004, muscle spasm in the low 
back was noted on examination.  When last evaluated, in 
October 2008, it was reported that the Veteran's low back 
pain had increased slightly.  Muscle spasm continued to be 
noted at that time.  

During an October 2008 VA examination, the Veteran complained 
of pain in the bilateral lumbar paraspinous areas.  The pain 
was described as aching and constant.  He described severe 
flare-ups every 2 to 3 weeks.  During these times, he was 
barely able to get out of bed.  On examination, no muscle 
spasm or atrophy was noted.  Pain with motion was noted as 
was tenderness.  Sensory examination of the lower extremities 
was intact to vibration, pinprick, light touch, and position.  
Ankle jerks were 2+ and equal at the knees and ankles.  
Babinski testing was normal.  Active range of motion was: 
forward flexion to 80 degrees; extension to 20 degrees; and 
lateral flexion and rotation to 30 degrees, bilaterally.  
There was no objective evidence of pain.  There were no 
additional limitations after three repetitions of motion.  
The diagnosis was chronic lumbar strain.  

In a June 2009 statement, his chiropractor, D. T. W., D.C., 
indicated that he sees the Veteran for complaints of low back 
pain and numbness into the left leg; that recommended 
treatment is that he should be seen twice a week for two to 
three weeks, then less frequently as his pain decreases; and 
that historically, the Veteran has been able to manage his 
pain well with two to four visits per month.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Diagnostic Code 5003.  

The schedule for rating disabilities of the spine is found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Review of the records shows that the Veteran's DJD of the 
lumbar spine disorder was manifested by X-ray evidence of 
arthritis and combined limitation of motion of the 
thoracolumbar spine warranting an initial 10 percent rating 
under the appropriate diagnostic codes, Diagnostic Codes 5237 
and 5242, and DeLuca.  However, the Veteran's chiropractic 
treatment records show that the Veteran manifested muscle 
spasm on September 21, 2004, and continued to demonstrate 
muscle spasm until the last chiropractic evaluation in 
October 2008.  This meets the criteria for an evaluation of 
20 percent for the Veteran's low back disability.  While 
spasm was not demonstrated on a compensation examination 
performed by VA that same month, the Board finds the 
documented muscle spasm in the low back, along with 
consideration of DeLuca, is sufficient to warrant a 20 
percent rating for DJD of the lumbar spine, from September 
21, 2004.  To this extent, the appeal is granted.  A rating 
in excess of 20 percent is not warranted, as limitation of 
forward flexion to 30 degrees or less has not been 
demonstrated nor has ankylosis of the thoracolumbar or the 
entire spine been shown.  

Hypertension

When service connection for hypertension was granted by the 
RO in a May 2004 rating decision, the current noncompensable 
(0 percent) evaluation was assigned.  For hypertensive 
vascular disease, with diastolic pressure of predominantly 
100 or more, or with systolic pressure predominantly 160 or 
more, or; where continuous medication is shown necessary for 
the control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a 10 percent rating is 
assigned.  With diastolic pressure predominantly 110 or more, 
or with systolic pressure predominantly 200 or more, a 20 
percent rating is warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

An examination was conducted by VA in March 2004.  At that 
time, it was reported that the Veteran had been diagnosed 
with hypertension since 1993 and was on a salt controlled 
diet and the medication Zestril.  His blood pressure readings 
were 120/70, while sitting; 114/70, while standing, and 
110/68, while supine.  The pertinent diagnosis was 
hypertension.  

At an October 2008 VA examination, the onset of the Veteran's 
hypertension was reported as 1999.  He had been found to have 
high blood pressure on a screening examination and that he 
was taking the medication lisinopril daily.  He reported 
edema as a side effect of the treatment.  His blood pressure 
reading was 112/74.  Peripheral edema of 1+ was noted.  
Additional blood pressure readings of 110/74, 116/76, and 
120/72 were noted.  

The Veteran, through his testimony and the medical evidence 
of record, is shown to require continuous medication for 
treatment of his hypertension.  With the resolution of 
reasonable doubt in his favor, it is found that he meets the 
criteria for a 10 percent rating, but no more.  
38 C.F.R. § 4.3.  

Skin Disorders

The Veteran is also seeking higher initial ratings for two 
skin disorders, PFB and cholinergic urticaria.  Service 
connection for these disorders, with noncompensable ratings 
assigned, was granted by the RO in a May 2004 rating 
decision.  

The Veteran testified that he had shaving profiles for the 
longest time when he was in the military and that he has 
grown a beard because of scarring due to PFB, adding that he 
has what is called a crater face.  He denied pain since he 
grew a beard.  

At a March 2004 VA examination, the Veteran reported a 
history of PFB and of having bumps on his beard area and on 
his neck.  He stated that he did not shave and had grown a 
beard.  There was no evidence of hives on examination; but 
there were a few bumps on the nape of his neck and beard 
area.  His beard growth covered these bumps.  The pertinent 
diagnosis was PFB.  

During the May 2007 CO hearing, the Veteran reported that his 
urticaria became active with exposure to heat, exercise, or 
stress.  He indicated that he had one or two breakouts or 
episodes of urticaria maybe every three or four months but it 
was not as severe as it was during the military.  The Veteran 
added that it had gotten to the point now where he controlled 
it through the techniques he learned in a stress management 
class.  During his June 2009 CO hearing, the Veteran denied 
treatment with antihistamines or other sympathomimetics for 
his urticaria.  Flare-ups of urticaria-itchy or clammy 
skin-he linked to anxiety and eating certain foods, 
especially spicy foods, and stated that they occurred two to 
three times a month; but he added that neither of his skin 
disorders affect his employment.

Records of private and federal outpatient treatment do not 
show that the Veteran has been receiving ongoing treatment 
for either PFB or urticaria.  

At an October 2008 VA examination, the Veteran stated that he 
had developed urticaria following treatment for glaucoma.  
During this examination, the Veteran reported that his 
urticaria became active with exposure to heat, exercise, or 
stress.  He currently was not taking medication for this 
disorder, but had modified his diet.  His attacks had been 
less frequent and less severe over the last few years.  They 
lasted less than one hour.  He was able to abort them by rest 
and a cool environment.  The condition was intermittent and 
he had no systemic symptoms.  Regarding his PFB, it was noted 
that he had bumps after shaving, which improved with the 
avoidance of shaving.  He had exacerbations about every 60 
days for which he used witch hazel and over-the-counter 
hypoallergenic cleansers.  On examination, several scattered 
dark papules on the neck and beard area were noted and shown 
on photos taken.  Percent of exposed area and total body area 
affected was described as less than 5 percent.  No urticaria 
or other rash was found on examination.  The diagnoses were 
PFB and cholinergic urticaria.  

At the outset, the Board notes that the criteria for skin 
disorders was revised during the pendency of this appeal, 
effective October 23, 2008.  However, the revised criteria, 
only applies to new claims filed after October 23, 2008, or 
those claims where a request for consideration of the new 
criteria has been received.  See 73 Fed. Reg. 54,708 (Sep. 
23, 2008).  As the Veteran's claims were filed before the 
effective date of the revised criteria, and neither the 
Veteran nor his representative has requested such 
consideration, the revised criteria are not for application.  

The rating for the Veteran's PFB has assigned under 
Diagnostic Code 7813.  Under this diagnostic code, tinea 
barbae is rated as disfigurement of the head, face or neck, 
under Diagnostic Code 7800, or as scars under Diagnostic 
Codes 7801 to 7805, depending on the predominant disability.  

Under Diagnostic Code 7800, for disfigurement of the head, 
face, or neck, eight "characteristics of disfigurement" are 
set forth for rating purposes.  These include: (1) a scar of 
five or more inches (13 or more cm.) in length; (2) a scar of 
at least one-quarter inch (0.6 cm.) wide at the widest part;  
(3) surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

A minimum 10 percent rating is assigned in cases of scars of 
the head, face, or neck with one characteristic of 
disfigurement.  

A 30 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or a paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  

A 50 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement.  

An 80 percent rating is assigned in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.  

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for scars (other than those on the head, face, or neck) where 
the area or areas exceeding 6 square inches (39 sq. cm.).  

Under Diagnostic Code 7802, a maximum 10 percent rating is 
assigned for scars (other than those on the head, face, or 
neck) that are superficial and do not cause limited motion 
but cover an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, DC 7802.

Under Diagnostic Code 7803, scars, that are superficial or 
unstable warrant a maximum 10 percent evaluation.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id. at Note (1).

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a maximum 10 percent 
evaluation.  

Under Diagnostic Code 7805, scars may also be rated on 
limitation of function of the affected part.  

A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Id. at Note (1).  

The Veteran manifests several dark papules in the area of his 
beard and neck as a result of his PFB.  Based on the 
Veteran's report of symptoms and the photos taken on VA 
examination, the Board concludes that one of the 
characteristics of disfigurement is demonstrated by his PFB-
namely, skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).  However, the medical evidence in this case does not 
show that the papules from the PFB cause limited motion, or 
are deep, unstable or painful on examination.  Under these 
circumstances, and resolving all doubt in the Veteran's 
favor, the Board concludes that an initial 10 percent rating 
for PFB is warranted.  

Recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, and; responding to treatment 
with antihistamines or other sympathomimetics, warrants a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7825.  

The Veteran's urticaria is not shown to have been active at 
least 4 times over the any 12-month period and; responding to 
treatment with antihistamines or other sympathomimetics.  In 
fact, during his testimony, the Veteran denied treatment with 
antihistamines or other sympathomimetics.  No urticaria was 
demonstrated on either the 2004 or the 2008 VA compensation 
examination and has not been shown on any of the outpatient 
treatment records that have been associated with the claims 
file.  In every instance where the schedule does not provide 
a noncompensable (0 percent) evaluation for a diagnostic 
code, a noncompensable (0 percent) evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Under these circumstances, a 
compensable rating is not warranted.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected lumbar spine, hypertension, and skin 
disorders, either alone or together, have not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities.  He has not been 
hospitalized for any of these disabilities and testified that 
they do not affect his employment.  Thus, the application of 
the regular schedular standards utilized to evaluate the 
severity of these disabilities are not otherwise rendered 
impractical.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of such factors, the Board finds that 
the requirements for referral of the case for consideration 
of an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  

The Board has resolved all reasonable doubt in the Veteran's 
favor where possible, but finds that the preponderance of the 
evidence is against assignment of any higher ratings.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  
ORDER

Service connection for a left foot disorder is denied.  

Service connection for residuals of a left hip injury is 
denied.  

Prior to September 21, 2004, an initial rating in excess of 
10 percent for DJD of the lumbar spine is denied.

From September 21, 2004, a 20 percent rating for DJD of the 
lumbar spine is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial 10 percent rating for hypertension is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

An initial 10 percent rating for PFB is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.  

An initial compensable evaluation for cholinergic urticaria 
is denied.  



			
               M. R. VAVRINA			 K. ALIBRANDO
	       Acting Veterans Law Judge                               
Acting Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals



______________________________________________
V. L. JORDAN 
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


